In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Richmond County (McElrath, J.), dated May 29, 2008, as, upon a fact-finding order of the same court entered February 19, 2008, finding that he had committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the third degree, and adjudging him to be a juvenile delinquent, placed him with the New York State Office of Children and Family Services with authorization to place him in a limited secure facility for a period of 18 months with credit for the time spent in detention pending disposition.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
*781The Family Court has broad discretion in entering dispositional orders (see Matter of Ariell C., 54 AD3d 1034 [2008]; Matter of Donnell W., 36 AD3d 926 [2007]). Here, in determining the least restrictive available alternative consistent with the appellant’s best interests and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]; Matter of Bruce B., 54 AD3d 1031 [2008]), the court did not improvidently exercise its discretion in placing the appellant in the custody of the Office of Children and Family Services with authorization to place him in a limited secure facility.
The appellant’s remaining contention is without merit. Mastro, J.E, Fisher, Eng and Hall, JJ., concur.